Citation Nr: 0210232	
Decision Date: 08/21/02    Archive Date: 08/29/02	

DOCKET NO.  96-38 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to additional compensation as a result of the 
late receipt of a VA benefit check.

(The issue of entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for sexual dysfunction will 
be subject of a later decision).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from January 1969 to 
December 1970.  The veteran also had additional periods of 
active duty for training (ACDUTRA) and inactive duty for 
training (INACDUTRA) service as a member of the California 
National Guard.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from adjudicative determinations by the 
Department of Veterans Affairs (VA), Los Angeles, California, 
Regional Office (RO).  A December 1998 determination by the 
RO denied the veteran's claim for additional compensation 
claimed by him as owed due to the late receipt of a VA 
benefit check.  The veteran has perfected an appeal of this 
determination.

In a January 2000 decision, the Board denied the veteran's 
claims of entitlement to service connection for residuals of 
a right wrist injury and for residuals of a right hip injury, 
and entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for duodenal ulcer.  However, given that 
the bases for the denials were that the claims were not well 
grounded, the veteran and his representative are hereby 
advised that said claims for service connection and 1151-
compensation benefits may be readjudicated in accordance with 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 (Nov. 9, 
2000).  Accordingly, these issues are referred to the RO for 
appropriate action.






FINDING OF FACT

The veteran's disability pension benefit check was received 
late due to an incorrect account number.


CONCLUSION OF LAW

There exists no legal entitlement to additional VA 
compensation due to late receipt of a VA benefit check.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

In an October 1998 statement the veteran reported that he 
received his VA pension benefit check 15 days late as his 
bank had received it with an incorrect account number.  
According to the statement of the case issued to the veteran 
in July 2000 the erroneous account number to which the 
veteran's check was initially forwarded resulted from either 
being derived from an incorrect source document received from 
the veteran or from a typographical error by a VA employee.  
In any event, this problem was corrected, although it 
resulted in the veteran's benefit check being deposited 15 
days later than usual.  

As the Board understands the veteran's presentation he 
contends that he should be awarded additional VA compensation 
due to the late receipt of his VA pension benefit check in 
October 1998.  The veteran has not contended that the benefit 
check received in October 1998 was deficient in the amount 
awarded.  Nor does he contend that he was entitled to a 
greater award of VA pension benefits.  He has set forth no 
statutory or other basis for the award of such claimed 
additional compensation and the Board has not been able to 
identify any such authority.  

To some extent, it appears the veteran is raising what 
amounts to a theory of equitable relief [he was entitled to 
this benefit check 15 days prior to his actual receipt 
therefore he should be compensated for its lateness].  
However, the Board is bound by the law in such matters and is 
without authority to grant benefits under an equitable basis.  
See 38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 
416, 425 (1994).  The Board further observes that "no 
equities, no matter how compelling, can create a right to 
payment out of the United States Treasury which has not been 
provided by Congress."  Smith (Edward) F. v. Derwinski, 
2 Vet. App. 429, 432-33 (1992).  (Citing Office of Personnel 
Management vs. Richmond, 496 U.S. 414, 426 (1990).

In short the law and not the facts is dispositive of this 
issue, the veteran has failed to state a claim upon which 
relief may be granted, and as a matter of law the claim must 
be denied.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  
Accordingly, for this reason, the Board must conclude that 
neither the duty to assist nor the duty notify provisions of 
the Veterans Claims Assistance Act of 2000 are implicated in 
this matter.  See Dela Cruz v. Principi, 15 Vet. App. 143, 
149 (2001).


ORDER

Entitlement to additional compensation as a result of the 
late receipt of a VA benefit check is denied.



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

